Case 19-13273-VFP                     Doc 592 Filed 11/26/20 Entered 11/27/20 00:17:00                Desc
                                     Imaged Certificate of Notice Page 1 of 5



     81,7('67$7(6%$1.5837&<&2857                                     
     ',675,&72)1(:-(56(<
     
      &DSWLRQLQ&RPSOLDQFHZLWK'1-/%5 E 
                                                                          Order Filed on November 24, 2020
      
                                                                          by Clerk
      5$%,12:,7=/8%(7.,1 78//<//&                                    U.S. Bankruptcy Court
                                                                          District of New Jersey
      (LVHQKRZHU3DUNZD\6XLWH
                                                                         
      /LYLQJVWRQ1HZ-HUVH\1-
                                                                         
         
                                                                         
      -RQDWKDQ,5DELQRZLW]
                                                                         
      %DUU\-5R\
                                                                         
      &RXQVHOIRU-HIIUH\$/HVWHU&KDSWHU7UXVWHH
                                                                         
     ,QUH                                                             &DVH1R 9)3 
                                                                         
     
                                                                         &KDSWHU
     ,0081(3+$50$&(87,&$/6,1&HWDO
                                                                         
     'HEWRUV   -RLQWO\$GPLQLVWHUHG
                                                                        
                                                         
                       25'(5)857+(5(;7(1',1*&+$37(575867((¶6
                     7,0(72$6680(255(-(&7(;(&8725<&2175$&76
                                                         
               7KHUHOLHIVHWIRUWKRQWKHIROORZLQJSDJHQXPEHUHGWZR  LVKHUHE\25'(5('
 




     DATED: November 24, 2020
Case 19-13273-VFP           Doc 592 Filed 11/26/20 Entered 11/27/20 00:17:00                         Desc
                           Imaged Certificate of Notice Page 2 of 5


          7+,6 0$77(5 KDYLQJ EHHQ RSHQHG WR WKH &RXUW XSRQ WKH PRWLRQ WKH ³0RWLRQ´  RI

 -HIIUH\$/HVWHU&KDSWHU7UXVWHH WKH³7UXVWHH´ IRU,PPXQH3KDUPDFHXWLFDOV,QF ³,PPXQH

 ,QF´  ,PPXQH 3KDUPDFHXWLFDOV /WG ³,PPXQH /WG´  &\WRYLD ,QF ³&\WRYLD´  ,PPXQH

 2QFRORJ\ 3KDUPDFHXWLFDOV ,QF ³2QFRORJ\´  0D[LP 3KDUPDFHXWLFDOV ,QF ³0D[LP´  DQG

 ,PPXQH 3KDUPDFHXWLFDOV 86$ &RUS FROOHFWLYHO\ WKH ³'HEWRUV´  SXUVXDQW WR  86& 

  G  IRUDQRUGHUIXUWKHUH[WHQGLQJWKH7UXVWHH¶VWLPHWRDVVXPHRUUHMHFWFHUWDLQH[HFXWRU\

 FRQWUDFWVGXHQRWLFHKHUHRIKDYLQJEHHQJLYHQWR D WKH2IILFHRIWKH8QLWHG6WDWHV7UXVWHHIRU

 WKLV'LVWULFW E FUHGLWRUVKROGLQJWKHODUJHVWXQVHFXUHGFODLPVDJDLQVWWKH'HEWRU F WKRVH

 SHUVRQV RU HQWLWLHV ZKR KDYH UHTXHVWHG QRWLFH SXUVXDQW WR 5XOH  RI WKH )HGHUDO 5XOHV RI

 %DQNUXSWF\3URFHGXUHDQG G WKHYDULRXVFRXQWHUSDUWLHVWRWKH'HEWRUV¶H[HFXWRU\FRQWUDFWVLI

 DQ\ FROOHFWLYHO\ WKH ³1RWLFH 3DUWLHV´  WKLV &RXUW KDYLQJ FRQVLGHUHG WKH 0RWLRQ DQG DQ\

 RSSRVLWLRQWKHUHWRDQGKDYLQJKHDUGDUJXPHQWRIFRXQVHODQGIRUJRRGFDXVHDSSHDULQJWKHUHIRUH

           ,7,625'(5('WKDW

                7KH0RWLRQLVKHUHE\DSSURYHG

                7KH 7UXVWHH¶V WLPH WR DVVXPH RU UHMHFW H[HFXWRU\ FRQWUDFWV VKDOO EH H[WHQGHG WR

     DQGH[SLUHDVRI'HFHPEHUDQG

           ϯ͘     7KH7UXVWHHVKDOOVHUYHWKLV2UGHUXSRQWKH1RWLFH3DUWLHVDWWKHDGGUHVVOLVWHGLQ

     WKH'HEWRU¶VVFKHGXOHVRUVXFKRWKHUDGGUHVVDVWKH7UXVWHHVKDOODVFHUWDLQE\ILUVWFODVVPDLO

     SRVWDJHSUHSDLGZLWKLQVHYHQ  EXVLQHVVGD\VDIWHUWKHGDWHRIWKLV2UGHU 
            Case 19-13273-VFP                    Doc 592 Filed 11/26/20 Entered 11/27/20 00:17:00                                                Desc
                                                Imaged Certificate of Notice Page 3 of 5
                                                              United States Bankruptcy Court
                                                                  District of New Jersey
In re:                                                                                                                 Case No. 19-13273-VFP
Immune Pharmaceuticals Inc.                                                                                            Chapter 7
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0312-2                                                  User: admin                                                                 Page 1 of 3
Date Rcvd: Nov 24, 2020                                               Form ID: pdf903                                                            Total Noticed: 5
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

#                Addresses marked '#' were identified by the USPS National Change of Address system as requiring an update. While the notice was still deliverable,
                 the notice recipient was advised to update its address with the court immediately.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Nov 26, 2020:
Recip ID                  Recipient Name and Address
db                     #+ Immune Pharmaceuticals Inc., 1 Bridge Plaza North, Suite 270, Fort Lee, NJ 07024-7586
aty                       Frumin Mizrachi Machum, Frumin & Co. Law Offices, Shmuel Hanagid I, Jerusalem, Israel
aty                     + Norris McLaughlin, P.A, 400 Crossing Boulevard, 8th Floor, PO BOX 5933, Bridgewater, NJ 08807-5933
aty                       Shir Frumin, Frumin & Co. Law Offices, Shmuel Hanagid 1, Jerusalem Israel
aty                       Tadmor Levy & Co, Tadmor Levy & Co, Azrieli Center The Square Tower, 132 Begin Road, Tel Aviv 6701101, Israel

TOTAL: 5

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Nov 26, 2020                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on November 24, 2020 at the address(es) listed
below:
Name                               Email Address
Allen J. Underwood, II
                                   on behalf of Creditor FIRST Insurance Funding a Division of Lake Forest Bank & Trust Company, N.A.
                                   ajunderwood@beckermeisel.com, ajunderwood@ecf.courtdrive.com;mambrose@becker.legal

Allison J. Arotsky
                                   on behalf of Other Prof. Armory Securities LLC aarotsky@moritthock.com

Barbara Lanza Farley
                                   on behalf of Attorney SATT PACA CORSE blfpclaw@gmail.com
             Case 19-13273-VFP          Doc 592 Filed 11/26/20 Entered 11/27/20 00:17:00                                           Desc
                                       Imaged Certificate of Notice Page 4 of 5
District/off: 0312-2                                         User: admin                                                            Page 2 of 3
Date Rcvd: Nov 24, 2020                                      Form ID: pdf903                                                       Total Noticed: 5
Barry J. Roy
                          on behalf of Plaintiff Jeffrey A Lester broy@rltlawfirm.com

Barry J. Roy
                          on behalf of Trustee Jeffrey Lester broy@rltlawfirm.com

Benjamin Teich
                          on behalf of U.S. Trustee U.S. Trustee Benjamin.Teich@usdoj.gov

Catherine L. Corey
                          on behalf of Debtor Immune Pharmaceuticals Inc. clcorey@nmmlaw.com

Catherine L. Corey
                          on behalf of Debtor Immune Pharmaceuticals Ltd. clcorey@nmmlaw.com

Dale E. Barney
                          on behalf of Defendant Discover Growth Fund LLC dbarney@gibbonslaw.com

Dale E. Barney
                          on behalf of Creditor Discover Growth Fund LLC dbarney@gibbonslaw.com

Jeffrey Lester
                          jlester@bllaw.com NJ19@ecfcbis.com

Jeffrey Lester
                          on behalf of Trustee Jeffrey Lester jlester@bllaw.com NJ19@ecfcbis.com

Jeffrey D. Prol
                          on behalf of Attorney Lowenstein Sandler LLP jprol@lowenstein.com
                          jkramer@lowenstein.com;dclaussen@lowenstein.com;lowenstein@ecfalerts.com;bnathan@lowenstein.com

Jeffrey Thomas Testa
                          on behalf of Interested Party Ayrton Capital LLC jtesta@mccarter.com, lrestivo@mccarter.com

John E. Jureller, Jr.
                          on behalf of Interested Party Jeffrey Paley jjureller@klestadt.com

John E. Jureller, Jr.
                          on behalf of Interested Party John Neczesny jjureller@klestadt.com

John E. Jureller, Jr.
                          on behalf of Interested Party Daniel Teper jjureller@klestadt.com

John E. Jureller, Jr.
                          on behalf of Interested Party Daniel Kazado jjureller@klestadt.com

John E. Jureller, Jr.
                          on behalf of Interested Party Anthony Fiorino jjureller@klestadt.com

John S. Mairo
                          on behalf of Creditor Committee Official Committee of Unsecured Creditors jsmairo@pbnlaw.com
                          pnbalala@pbnlaw.com;mpdermatis@pbnlaw.com;NVFuentes@pbnlaw.com;cpmazza@pbnlaw.com

John S. Mairo
                          on behalf of Attorney Porzio Bromberg & Newman, P.C. jsmairo@pbnlaw.com,
                          pnbalala@pbnlaw.com;mpdermatis@pbnlaw.com;NVFuentes@pbnlaw.com;cpmazza@pbnlaw.com

John S. Mairo
                          on behalf of Debtor Immune Pharmaceuticals Inc. jsmairo@pbnlaw.com
                          pnbalala@pbnlaw.com;mpdermatis@pbnlaw.com;NVFuentes@pbnlaw.com;cpmazza@pbnlaw.com

Jonathan I. Rabinowitz
                          on behalf of Trustee Jeffrey Lester jrabinowitz@rltlawfirm.com jcoleman@rltlawfirm.com

Jonathan I. Rabinowitz
                          on behalf of Plaintiff Jeffrey Lester Chapter 7 Trustee jrabinowitz@rltlawfirm.com, jcoleman@rltlawfirm.com

Jonathan I. Rabinowitz
                          on behalf of Plaintiff Jeffrey A Lester jrabinowitz@rltlawfirm.com jcoleman@rltlawfirm.com

Joseph L. Schwartz
                          on behalf of Creditor Meda Pharma SARL jschwartz@riker.com

Joseph L. Schwartz
                          on behalf of Creditor Committee Official Committee of Unsecured Creditors jschwartz@riker.com

Joseph L. Schwartz
                          on behalf of Creditor Meda AB jschwartz@riker.com

Kelly D. Curtin
                          on behalf of Creditor Committee Official Committee of Unsecured Creditors kdcurtin@pbnlaw.com
                          mpdermatis@pbnlaw.com;pnbalala@pbnlaw.com;NVFuentes@pbnlaw.com;cpmazza@pbnlaw.com
              Case 19-13273-VFP        Doc 592 Filed 11/26/20 Entered 11/27/20 00:17:00                                       Desc
                                      Imaged Certificate of Notice Page 5 of 5
District/off: 0312-2                                         User: admin                                                       Page 3 of 3
Date Rcvd: Nov 24, 2020                                      Form ID: pdf903                                                  Total Noticed: 5
Kenneth S. Leonetti
                          on behalf of Creditor Alexion Pharma International Operations Unlimited Company KSL@foleyhoag.com
                          abauer@foleyhoag.com

Lauren Kiss
                          on behalf of Interested Party Daniel Kazado lkiss@klestadt.com

Lauren Kiss
                          on behalf of Interested Party Anthony Fiorino lkiss@klestadt.com

Lauren Kiss
                          on behalf of Interested Party Jeffrey Paley lkiss@klestadt.com

Lauren Kiss
                          on behalf of Interested Party John Neczesny lkiss@klestadt.com

Lauren Kiss
                          on behalf of Interested Party Daniel Teper lkiss@klestadt.com

Melissa A. Pena
                          on behalf of Debtor Immune Pharmaceuticals Inc. mapena@norris-law.com pfreda@nmmlaw.com

Melissa A. Pena
                          on behalf of Debtor Immune Pharmaceuticals Ltd. mapena@norris-law.com, pfreda@nmmlaw.com

Morris S. Bauer
                          on behalf of Debtor Maxim Pharmaceuticals Inc. msbauer@nmmlaw.com,
                          rjacome@norris-law.com,relikens@nmmlaw.com,ddewey@norris-law.com

Morris S. Bauer
                          on behalf of Debtor Immune Oncology Pharmaceuticals Inc. msbauer@nmmlaw.com,
                          rjacome@norris-law.com,relikens@nmmlaw.com,ddewey@norris-law.com

Morris S. Bauer
                          on behalf of Debtor Immune Pharmaceuticals Ltd. msbauer@nmmlaw.com,
                          rjacome@norris-law.com,relikens@nmmlaw.com,ddewey@norris-law.com

Morris S. Bauer
                          on behalf of Debtor Immune Pharmaceuticals Inc. msbauer@nmmlaw.com
                          rjacome@norris-law.com,relikens@nmmlaw.com,ddewey@norris-law.com

Morris S. Bauer
                          on behalf of Debtor Immune Pharmaceuticals USA Corporation msbauer@nmmlaw.com
                          rjacome@norris-law.com,relikens@nmmlaw.com,ddewey@norris-law.com

Morris S. Bauer
                          on behalf of Debtor Cytovia Inc. msbauer@nmmlaw.com,
                          rjacome@norris-law.com,relikens@nmmlaw.com,ddewey@norris-law.com

Morris S. Bauer
                          on behalf of Other Prof. Armory Securities LLC msbauer@nmmlaw.com,
                          rjacome@norris-law.com,relikens@nmmlaw.com,ddewey@norris-law.com

Patricia A. Staiano
                          on behalf of Mediator Patricia Staiano pstaiano@hlgslaw.com pstaiano@hlgslaw.com

Robert M. Schechter
                          on behalf of Creditor Committee Official Committee of Unsecured Creditors rmschechter@pbnlaw.com
                          mpdermatis@pbnlaw.com;pnbalala@pbnlaw.com;nvfuentes@pbnlaw.com

Sally E. Veghte
                          on behalf of Creditor Alpha Capital AG sveghte@klehr.com

U.S. Trustee
                          USTPRegion03.NE.ECF@usdoj.gov


TOTAL: 48
